Exhibit 99.2 NEWS RELEASE Aug 14, 2008 FLEXIBLE SOLUTIONS ANNOUNCES SECOND QUARTER, 2 Conference call scheduled for Friday Aug. 15th, 11:00am Eastern time, 8:00am Pacific Time See dial in number below VICTORIA, BRITISH COLUMBIA, Aug 14, 2008 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (AMEX: FSI, FRANKFURT: FXT), is a developer and manufacturer of biodegradable and environmentally safe, water and energy conservation technology.The NCS Division, responsible for the majority of FSI’s revenue, produces biodegradable polyaspartic acid for oil field scale control, detergent formulations and fertilizer enhancement. Today FSI announces financial results for the second quarter (Q2) ended Jun. 30, 2008. Mr.
